Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	This action is in response to papers filed July 12, 2021.  Claims 51-74 have been canceled and claims 75 to 92 have been newly added by Applicants’ amendment filed on July 12, 2021.
	Applicant’s election with traverse of the following species was previously acknowledged:
1) CHIR-99021 as the GSK inhibitor, as recited in claim 57 (now CHIR 99021 is not recited in any of claims 51-74)  ;
2) A83-0l as the Activin A/Smad pathway inhibitor, as recited in claim 60 (now A83-0l is not recited in any of claims 51-74); and
3); LDN 193189 as the BMP receptor inhibitor, as recited in claim 67(now A83-0l is not recited in any of claims 51-74).
	The examiner acknowledges receiving a Declaration under 37 C.F.R. § 1.132 executed by Dr. Stephen Dalton (“Dalton Decl.”) on July 10th, 2021 and filed on 7/12/2021. 
Therefore, claims 75-92 are currently under examination to which the following grounds of rejection are applicable. 
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Specification
In view of Applicants’ amendment of the ADS filed on 7/12/2021, the objection to the specification has been withdrawn.
     Double Patenting 

Claim Rejections - 35 USC § 112
In view of Applicants’ cancelation of claims 51-74, the rejection of claims 51-74 under 35 U.S.C. 112, first paragraph, written description and enablement,  is rendered moot. 
Applicants’ arguments are moot in view of the withdrawn rejection. 
Claim Rejections - 35 USC § 102

In view of Applicants’ cancelation of claims 51-74, the rejection of claims 51-53, 56-58, 60-67 and 68-71 under 35 USC. 102(e) as being anticipated by Studer et al.,  (US Application 13/697274, claiming priority to May 25, 2010) is rendered moot.
Applicant’s arguments with regard to a withdrawn objection/rejection are moot. A response to Applicant’s arguments pertinent to a new or remaining rejection can be found below.

New ground of  objections/ Rejections in response to Applicants’ arguments or amendments
Double Patenting 
Claims 75-92	are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24  of U.S. Patent 10,053,667 (the ‘667 Patent) in view of Dalton et al (US Pub 2010/0166713; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of the ‘667 Patent. This is a new rejection necessitated by amendment of the claims in the response filed 7/12/2021.

Claim 1 of the ‘667 Patent is directed to: 
in the absence of feeder cells consisting essentially of an effective amount of a glycogen synthase kinase (GSK) inhibitor in combination with an effective amount of an Activin A inhibitor to produce a population of cells comprising p75+ Hnk1+ Ap2+ multipotent neural crest-like stem cells and PAX6+ neural progenitor cells, wherein said GSK inhibitor is (2'Z,3'E)-6-Bromoindimbin-3'-oxime (BIO) and said Activin A inhibitor is SB 431542 and wherein said PAX6+ neural progenitor cells produced comprise no more than 10% of the total population of p75+ Hnk1+ Ap2+ multipotent neural crest-like cells and PAX6+ neural progenitor cells; and optionally isolating said neural p75+ Hnk1+ Ap2+ multipotent neural crest-like cells from said population of cells.
Claim 75 of the invention is directed to method of producing p75+ Hnkl + Ap2+ multi potent neural crest-like cells from human pluripotent stem cells in high yield comprising differentiating said pluripotent stem cells in a differentiation medium for an effective period ranging from 6 to 20 days to produce a population of differentiated multi potent cells comprising said multi potent neural crest-like cells, wherein said differentiation medium excludes Activin A and consists essentially of an effective amount of a GSK3 inhibitor in combination with an effective amount of an Activin A/Smad pathway inhibitor.
Claim 75 is broadly directed to any combination of a GSK3 inhibitor and an Activin A/Smad pathway inhibitor, wherein the differentiation medium excludes Activin A.
Thus the combination of activators of Wnt signaling and inhibitors of Activin A/Nodal pathway anticipate the combination of BIO and SB 431542 of claim 1 of the ‘667 Patent. Moreover, it would have been obvious to one of ordinary skill in the art to use a differentiation medium excluding Activin A. Providing cell differentiation medium which excludes Activin A is also readily available in the art. For example, Dalton et al. discloses hESCs (BG02) grown on Matrigel in defined media in the presence of with BIO (2 µM) and SB431542 (20 µM) for over an 8 days period to differentiate in mesoderm or in the presence of GSK Inhibitors in media lacking Activin A (paragraphs [0200]-[0201]; See also page 17 of applicants’ remarks, paragraph 2).  Furthermore, the fact that SB431542 inhibits Activin A makes obvious a differentiation medium free of Activin A. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 75-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This is a new rejection necessitated by amendment of the claims in the response filed 7/12/2021.
Claim 75 recites the term “in high yield” .The recitation of term “in high yield” is a relative term and renders the claim indefinite.  The term " yield " is not defined by the claim. What amount conditions are considered "high" varies widely in the art depending on the individual situation as well as the person making the determination. Although it is acknowledged the specification some conditions that are considered by applicant to be " in high yield” (¶ [0020], ¶ of the published application ), these are merely exemplary and non-limiting. The metes and bounds of the claims are unclear particular since high yield would vary depending on the specific combination of a GSK3 inhibitor and an Activin A/Smad pathway inhibitor, concentration of said inhibitors in culture medium and culture conditions. As such, the metes and bounds of the claims cannot be determined.
Claim 75 is indefinite in its recitation of “said differentiation medium excludes Activin A” because it is unclear whether the exclusion of Activin A is the result of a differentiation medium comprising an effective amount of an Activin A/Smad pathway inhibitor. In other 
Claims 76-92 are indefinite insofar as they depend from claim 75.
                                       Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
Claims 75-92 are rejected under 35 U.S.C. 103(a) as being as being unpatentable over Studer et al.,  (US Pub. 2013/0183674 corresponding to Application 13/697274, claiming priority to May 25, 2010; of record) as evidenced by Dalton et al (US Pub 2010/0166713; of record) and Dalton Decl. (This is a new rejection necessitated by amendment of the claims in the response filed 7/12/2021.
Regarding claim 75, Studer teaches a method to produce differentiation of a stem, wherein said differentiated stem cell is selected from the group consisting of a neural crest stem cell, a neural crest lineage cell and a neuronal lineage cell (paragraph [0015]), comprising providing a cell culture comprising the compound LSB which identifies a combination of two compounds LDN-193189 and SB431542 (two inhibitors of SMAD signaling) is capable of lowering or blocking signaling consisting of transforming growth factor beta (TGFbeta)/Activin-Nodal signaling and Small Mothers Against Decapentaplegic (SMAD) signaling in a cell  in addition to a CHIR99021 (identified as a 3i); a glycogen synthase kinase 3 beta  inhibitor that acts as a WNT agonist (paragraphs[0007] [0031] [0035]), said combination collectively identified as LSB3i,  which efficiently promotes the generation of a neuronal like cell population compared to LSB treatment alone when a transgenic SOX10::GFP BAC hESC cell line was treated (paragraphs [0133][0134] and [0137]). Studer discloses treatment with both LSB and 3i and co-cultures of days 1-day 7, when the optimum day 2 time for 3i addition was discovered (paragraph [0138]). Gene expression for both LSB and LSB3i treated cells evidences enrichment for neural crest stem cells greatly enriched for cells expressing neural crest genes SOX10, p75, and AP2B as measured by qRT-PCR (paragraphs [0142]-[0143]). Studer discloses gene  inhibitor an Activin A/Smad pathway inhibitor provided, their concentration in the medium, and amount of multi potent neural crest-like cells expressing genes SOX10, p75, and AP2B differentiated from human pluripotent stem cells.
Regarding claims 76, 87 and 88, Studer teaches pluripotent or multipotent stem cells, including  human embryonic stem cells (hESC), human induced pluripotent stem cells (hiPSC), somatic stem cells (paragraph [0001]). 
Regarding claims 77-79, Studer teaches that SOX10, a marker of neural crest  stem cells, can be detected in greater than 64% of cells by day 8. SOX10::GFP+ expression was accelerated and maximal expression, e.g., 80% GFP+ by day 12 related to LSB alone  (Paragraph [0137]). It would have been obvious to purify the population of  neural crest-like cells (NCSCs) from human pluripotent stem cells for further lineage specific differentiation.
Regarding claims 80-82, Studer teaches CHIR99021 (identified as a 3i); a glycogen synthase kinase 3 beta  inhibitor that acts as a WNT agonist (paragraphs[0007] [0031] [0035]) 
Regarding claims 83-86, Studer teaches that the compound LSB which identifies a combination of two compounds LDN-193189 and SB431542 (two inhibitors of SMAD signaling), such that combinations of: (i) Activin A/Smad pathway inhibitor SB431542 and (ii) a GSK3 inhibitor such as BIO or TDZD-8 (claims 81-82) would have been readily practiced without the  practitioner resorting to an excessive amount of experimentation to obtain high yields of multi potent neural crest cells from human multipotent stem cells (Dalton Decl. paragraph 12).
Regarding claims 89 and 90, Studer states “Inhibitors also include molecules that indirectly regulate SMAD biological activity by intercepting upstream signaling molecules (e.g. Within the extracellular domain, examples of a signaling molecule and an effect include: Noggin which sequesters bone morphogenic proteins, inhibiting activation of ALK receptors 1, 2, 3, and 6, thus preventing downstream SMAD activation” (paragraph [0027]).
Regarding claims 91 and 92, Studer discloses isolation or purification of the desired cell type in the sample (paragraphs [0015];[0063];[0114]-[0115], making obvious to isolate a neural crest lineage cell from “said differentiation medium”. 
Response to Applicants’ Arguments as they apply to rejection of claims 75-92 under 35 USC § 103 and the teachings of Studer et al.,  
At pages 19-21 in relation to the teachings of Studer et al., applicants essentially argue that: 1) “It is quite clear that Studer requires two Smad inhibitors and a GSK3 inhibitor in order to provide what Studer describes as neural crest cells”, 2) “ In contrast, the present invention requires only two inhibitors (a single Activin A inhibitor and a single GSK3 inhibitor) and a cell 
Regarding 1) and 2), Claim 75 recites “wherein said differentiation medium excludes Activin A and consists essentially of an effective amount of a GSK3 inhibitor in combination with an effective amount of an Activin A/Smad pathway inhibitor”. 
“The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original)…. For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003)” MPEP 2111.03. 
In the instant case, the claims are broadly directed to any combination of activators of Wnt signaling and inhibitors of Activin A/Nodal pathway. Accordingly, the instant transitional phrase “consists essentially of” is interpreted as “comprising”.  Both LDN-193189 and SB431542 are inhibitors of SMAD signaling. The applicant is on record as stating that the prior art and experiments evidenced that Activin A/Smad pathway inhibitor are well known in the art (page 17; second paragraph) and the combination of a  GSK3 inhibitor with an Activin A/Smad pathway inhibitor in cell differentiation medium which is free of Activin A produces neural crest progenitor cells. So if administration of SB431542 (an Activin A/Smad pathway inhibitor) with a  inhibitor in cell differentiation medium which is free of Activin A produces neural crest progenitor cells, administration of LDN-193189 and SB431542 with a  GSK3 inhibitor in cell differentiation medium which is free of Activin A should be reasonably expected to promote neural crest progenitor cells, for the same reason a  GSK3 inhibitor with SB431542 (an Activin A/Smad pathway), both LDN-193189 and SB431542 are inhibitors of SMAD signaling. Moreover, the Dalton Decl. provides no reason why LDN-193189 and SB431542 could not inhibit Activin A as well either LDN-193189 or SB431542 or other Activin A/SMAD Pathway inhibitor such as TGFbeta and Nodal which signal through Smad. Furthermore, a skilled practitioner would be able to readily determine days of culture in a cell differentiation medium lacking Activin A. For example, in contrast to the instant invention, it was known in the art use of “a cell differentiation medium which contains high levels of Activin A (100 ng/ml) for short periods of time (2-3 days) in order to produce mesendoderm cells, not neural crest cells, which are further differentiated to mesoderm cells.” (Applicants’ remarks page 12, refereeing to the prior art of Dalton, et al.; US Publication 2010/0166713). Thus, one of ordinary skill in the art would readily avoid a differentiation medium which contains high levels of Activin A (100 ng/ml) for short periods of time (2-3 days) because it produces mesendoderm and not neural crest cells. Applicants has not produced evidence showing, or persuasively argued, that the Examiner's determinations on obviousness are incorrect.
Conclusion
Claims 75-92 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633